Case 0:20-cv-60288-WPD Document1 Entered on FLSD Docket 02/11/2020 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FT. LAUDERDALE DIVISION
CASE NO.:
MARY DELK,
Plaintiff,
v.
STORM TIGHT WINDOWS, INC.,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, MARY DELK, by and through her undersigned counsel, brings this action
against Defendant, STORM TIGHT WINDOWS, INC.., and in support of his claims states as
follows:

i, This is an action for damages, injunctive relief, and declaratory relief against
Defendant for violations of 42 U.S.C. § 1981 (“Section 1981”).

2. This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

3 Pursuant to 28 U.S. Code § 1391, venue is proper in the Southern District of
Florida, Ft. Lauderdale Division, because all of the events giving rise to these claims occurred in
Broward County, Florida.

THE PARTIES

4. Plaintiff worked as an employee of Defendant at Defendant’s Broward County,
Florida facility.

5. Defendant operated a facility in Broward County, Florida, during all times

relevant to this Complaint.
Case 0:20-cv-60288-WPD Document1 Entered on FLSD Docket 02/11/2020 Page 2 of 10

 

GENERAL ALLEGATIONS
6. Plaintiff has satisfied all conditions precedent, or they have been waived.
E Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
8. Plaintiff requests a jury trial for all issues so triable.
u. Plaintiff is a member of a protected class of persons under Section 1981.
10. Plaintiff is an employee whose rights to contract for employment, and enjoy the

benefits of employment, are protected under Section 1981.

11. Under Section 1981, Defendant is an employer prohibited from interfering with
any employee’s contractual right to enjoy the same benefits, privileges, terms, and conditions of
employment that all other employees of Defendant otherwise enjoy, regardless of the employee’s
race and/or color.

12. At all times material hereto, Defendant acted with malice and reckless disregard
for Plaintiff's protected rights under Section 1981.

FACTS

13. | Onor about May 15, 2019, Plaintiff began working for Defendant.

14. Plaintiff is an African American person.

LS; During Plaintiff's tenure with Defendant, Plaintiff satisfactorily performed all the
essential duties of her positions.

16. During Plaintiff's employment with Defendant, Plaintiff was unlawfully subjected
to race discrimination based on disparate treatment, unlawfully subjected to a severe and

pervasive hostile and harassing work environment based on her race, and unlawfully subjected to
Case 0:20-cv-60288-WPD Document1 Entered on FLSD Docket 02/11/2020 Page 3 of 10

different terms and condition of employment, by Defendant solely because of her race, including
without limitation, as described below.

17. Immediately upon Plaintiff starting work for Defendant, Plaintiff was subjected
to an unlawfully severe and pervasive hostile and harassing work environment based on her race
and unlawfully discriminated against based on her race, including without limitation,
Defendant’s general manager, Chris Campbell. a Caucasian, treating Plaintiff in a demeaning
and disrespectful manner compared to other non-African American employees, including
Andressa Santos, an Hispanic person.

18. Based on Mr. Campbell’s unlawful conduct against Plaintiff, on or about June 21,
2019, Plaintiff complained and objected to Defendant’s human resource director, Bobby
Brewster, a Caucasian person, that Plaintiff was being treated in an unlawfully hostile, harassing
and discriminatory manner by Mr. Campbell based on her race.

19. Not only did Defendant fail to take any corrective or remedial actions after
Plaintiff's complaint and objection to Mr. Brewster, the unlawfully hostile and harassing work
environment became worse for Plaintiff and Defendant started to unlawfully retaliate against
Plaintiff based on her complaint and objection.

20. Shortly after Plaintiff's initial complaint and objection to Mr. Brewster, Plaintiff
was called into Mr. Brewster’s office based on a meritless complaint by Ms. Santos and Mr.
Campbell threatened to fire Plaintiff because of the meritless complaint.

21. On or about June 26, 2019, Plaintiff was again called into Mr. Brewster’s office
based on another meritless complaint by Ms. Santos and Mr. Campbell threatened to fire

Plaintiff a second time because of the meritless complaint.
Case 0:20-cv-60288-WPD Document1 Entered on FLSD Docket 02/11/2020 Page 4 of 10

oe. On or about July 12, 2019, Defendant’s marketing director, Keith Gutterman, a
Caucasian person, started to make weird and disturbing faces and growling at Plaintiff while
saying under his breath that he was sick of Plaintiff. Please note that Mr. Gutterman did not treat
any of the other non-African American employees in this manner.

23. Following the incident with Mr. Gutterman, on or around July 13, 2019, Plaintiff
again complained to Mr. Brewster about the unlawful racially hostile and harassing work
environment, Mr. Gutterman’s conduct toward her, and the unlawful retaliation against her
based on her prior complaint and objection. Again, Defendant took no corrective or remedial
actions to stop the unlawful conduct and retaliation against Plaintiff.

24. — Then, as just another example of how open and notorious the racially hostile
environment was toward African American employees, on or about August 1, 2019, while
Plaintiff was in Mr. Brewster’s office, the owner of Defendant, Lee Brown, a Caucasian person,
stated on speakerphone to Mr. Brewster (for which Plaintiff was able to hear on the
speakerphone) that it was Mr. Brown’s “f$@king company” and that Mr. Brewster should hire
70% whites and only 30% blacks, keep the majority of the blacks out of the call center, and then
fire the black employees later on. Please note that this was Mr. Brown openly instructing Mr.
Brewster to unlawfully limit African American hires, unlawfully limit positions for African
Americans, and unlawfully terminate African American employees when Mr. Brewster knew |
was listening to Mr. Brown make these statements.

25. Again, the hostile and harassing work environment and retaliation against
Plaintiff continued, even to the point of becoming threatening to Plaintiff.

26. On or about August 7, 2019, another Caucasian employee, Tim Cooprider, started

behaving in a very disrespectful and threatening manner to Plaintiff, including walking by
Case 0:20-cv-60288-WPD Document1 Entered on FLSD Docket 02/11/2020 Page 5 of 10

Plaintiff's office for no reason, slamming doors around Plaintiff, and speaking to Plaintiff in a
hostile manner.

27. Plaintiff reported Mr. Cooprider’s behavior to both Mr. Brewster and Mr.
Campbell: however, no corrective or remedial action was taken by Defendant and Plaintiff was
subjected to further unlawful retaliation.

28. Based on the continued hostile and harassing work environment by Mr. Campbell
against Plaintiff based on her race, on or about August 23, 2019, Plaintiff complained and
objected to both Mr. Brewster and Mr. Brown regarding Mr. Campbell’s continued unlawful
conduct and retaliation against her.

29. Again, instead of Defendant taking any corrective or remedial actions, Mr.
Campbell became increasingly hostile and harassing toward Plaintiff in retaliation for Plaintiff's
complaints and objections to his unlawful conduct against her.

30. Next, on or about September 6, 2019, another Caucasian employee, Robert,
started to verbally attack Plaintiff, in front of Defendant’s installers, with vulgar language
yelling at her “this is what the {$@k I have to put up with” and calling her a “dumb bitch” and
throwing his cooler on the floor in a threatening and aggressive manner.

SL. In response to Robert’s vulgar statements and threatening and aggressive
behavior toward Plaintiff, Plaintiff simply responded to him that Robert did not know “who the
f$@k” she was and that she didn’t appreciate being spoken to or treated in such a manner.

32. Plaintiff immediately reported Robert’s actions to Mr. Brown and Mr.
Brewster and the next day to Mr. Campbell; however, no disciplinary action was taken

against Robert.
Case 0:20-cv-60288-WPD Document1 Entered on FLSD Docket 02/11/2020 Page 6 of 10

5

33. As the culmination to the unlawful discrimination and retaliation against Plaintiff
by Defendant, on September 20, 2019, Defendant terminated Plaintiffs employment.

34. Defendant’s reason for Plaintiffs termination was merely pretext for
Defendant’s unlawful conduct and retaliation against her.

35. Specifically, Defendant claimed that Plaintiff was being terminated for being
hostile and using vulgar language which is clearly pretext for Defendant’s unlawful conduct,
further retaliation against Plaintiff for her complaints and objections to the Defendant's
unlawful conduct, and further discrimination against Plaintiff based on her race as show by the
disparate treatment toward Plaintiff compared to the other non-African American
employees listed below.

36. Robert, a Caucasian, who used vulgar language toward Plaintiff and threw the
cooler to the floor in a threatening and aggressive manner was not terminated.

37. Vered Weinstock, a Caucasian, openly stated that Mr. Cooprider was “rude as
fuck” to another employee and she was never terminated.

38. Even the owner, Mr. Brown, a Caucasian male, used vulgar and hostile language
when Mr. Brown told Mr. Brewster that it was his “f$@king company” when instructing Mr.
Brewster to unlawfully limit African American hires, unlawfully limit positions for African
Americans, and unlawfully terminate African American employees.

39, Mr. Cooprider, a Caucasian, was hostile, disrespectful, aggressive, and
threatening toward Plaintiff and was not terminated.

40. On or about August 15, 2019, Don Dalghren, a Caucasian field supervisor, used

vulgar language openly toward another employee, Brandon, stating to Brandon to “shut the {$@k
Case 0:20-cv-60288-WPD Document1 Entered on FLSD Docket 02/11/2020 Page 7 of 10

up” and that Brandon “did not know shit” for which Plaintiff reported to Mr. Brewster who
broke up the argument; however, Mr. Dalghren was not terminated.

41. On or about September 9, 2019, Mr. Brewster, a Caucasian, used vulgar language
to Mr. Campbell by stating to Mr. Campbell that Mr. Campbell “needed to stay off his ass”
because Mr. Campbell was “dead ass wrong” for accusing Mr. Brewster of being under the
influence of drugs while at work; however, Mr. Brewster was not terminated.

42. Furthermore, Plaintiff never even received any sort of written progressive
discipline; but instead, Plaintiff was summarily terminated without any progressive discipline.

COUNT I -42 U.S.C. § 1981 VIOLATION
(RACE DISCRIMINATION)

43. Plaintiff realleges and readopts the allegations of Paragraphs 1 through 42 of this
Complaint, as though fully set forth herein.

44. Plaintiff'is a member of a protected class of persons under Section 1981.

45. Plaintiff was subjected to disparate treatment, a hostile and harassing work
environment, and subjected to different terms and conditions of her employment by Defendant,

based solely on Plaintiff's race.

46. The foregoing actions constitute unlawful discrimination, in violation of Section
1981.

47. Defendant’s actions were willful and done with malice.

48. As a direct and proximate result of Defendant’s willful and reckless

discrimination against Plaintiff, Plaintiff has suffered and will continue to experience pain and
suffering, mental anguish, emotional distress, and loss of earnings and other employment

benefits and job opportunities.
Case 0:20-cv-60288-WPD Document1 Entered on FLSD Docket 02/11/2020 Page 8 of 10

49. Plaintiff was injured due to Defendant’s violations of Section 1981, for which

Plaintiff is entitled to legal and injunctive relief.

WHEREFORE. Plaintiff demands:

(a)
(b)
(c)

(d)
(e)
(f)

(h)
(i)

A jury trial on all issues so triable:

That process issue and that this Court take jurisdiction over the case;
Judgment against Defendant, permanently enjoining Defendant from
future violations of Section 1981, and remedying all lost income, raises,
promotions, and other benefits of which Plaintiff was unlawfully deprived;
Compensatory damages, including emotional distress, allowable at law:
Punitive damages:

Reinstatement of Plaintiff to a position comparable to her prior position, or
in the alternative, front pay;

Prejudgment interest on all monetary recovery obtained;

All costs and attorney’s fees incurred in prosecuting these claims; and

For such further relief as this Court deems just and equitable.

COUNT II — 42 U.S.C. § 1981 VIOLATION
(RETALIATION)

50. Plaintiff realleges and readopts the allegations of Paragraphs 1 through 42 of this

Complaint, as though fully set forth herein.

ot Plaintiff is a member of a protected class of persons under Section 1981.

52. By complaining about Defendant’s unlawful discrimination against Plaintiff based

on her race, Plaintiff engaged in protected activity under Section 1981.
Case 0:20-cv-60288-WPD Document1 Entered on FLSD Docket 02/11/2020 Page 9 of 10

53: Defendant retaliated against Plaintiff for engaging in protected activity under
Section 1981 by terminating her employment.

54. Defendant’s actions were willful and done with malice.

55. Defendant’s retaliation was based solely on Plaintiff's exercise of her right to
resist and oppose disparate treatment, which is protected under Section 1981,

56. As a direct and proximate result of Defendant’s willful and reckless
discrimination against Plaintiff, Plaintiff has suffered and will continue to experience pain and
suffering, mental anguish, emotional distress, and loss of earnings and other employment
benefits and job opportunities.

57. Plaintiff was injured due to Defendant’s violations of Section 1981, for which
Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

(a) A jury trial on all issues so triable;

(b) That process issue and that this Court take jurisdiction over the case;

(c) Judgment against Defendant, permanently enjoining Defendant from
future violations of Section 1981, and remedying all lost income, raises,
promotions, and other benefits of which Plaintiff was unlawfully deprived:

(d) Compensatory damages, including emotional distress, allowable at law:

(e) Punitive damages;

(f) Reinstatement of Plaintiff to a position comparable to her prior position, or
in the alternative, front pay;

(g) Prejudgment interest on all monetary recovery obtained:

(h) All costs and attorney’s fees incurred in prosecuting these claims: and
Case 0:20-cv-60288-WPD Document 1 Entered on FLSD Docket 02/11/2020 Page 10 of 10

(1) For such further relief as this Court deems just and equitable.

JURY TRIAL DEMAND

Plaintiff herein demands a jury trial on and for all issues so triable.

Dated this 11" day of February, 2020.

Respectfully submitted,

LUTS“A. CABASSA, P.A.
Florida Bar Number: 0053643
WENZEL FENTON CABASSA, P.A.
1110 North Florida Ave., Suite 300
Tampa, Florida 33602

Direct: 813-337-7992

Main: 813-224-0431

Facsimile: 813-229-8712

Email: lcabassa@wfclaw.com
Email: gnichols@wfclaw.com
Attorney for Plaintiff

and

SCOTT M. WEAVER

Florida Bar Number: 573221

THE WEAVER LAW Fir, P.A.

801 West Bay Dr., Suite 426

Largo, Florida 33770

Direct No. 727-316-5330

Facsimile: 727-499-7322

E-mail: scott@theweaverlawfirm.com
Attorney for Plaintiff

10
